Title: Robert Walsh to James Madison, 3 July 1831
From: Walsh, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 July 3d. 1831
                            
                        
                        
                        I wish to introduce into the Encyclopedia Americana, published at Boston, a biographical Sketch of Bishop
                            Madison of Virginia. There is a notice of him in the American edition of Lempriere’s Universal Biography, but it is too
                            slight for my purpose. Perhaps, you may have within reach, some memoranda concerning the periods of his birth, education,
                            & death, his public Stations & labors, & his general qualities, which you would not be unwilling
                            to communicate in order that the tribute to his memory may be more satisfactory. I would venture to ask for the earliest
                            answer which you can give, with convenience, to this suggestion, & am, Dear Sir, with profound respect Your most
                            faithful Servt.
                        
                        
                            
                                Robert Walsh
                            
                        
                    